Title: To James Madison from Evan Jones, 15 May 1801
From: Jones, Evan
To: Madison, James


Sir,New Orleans 15th. may 1801
Having written at different times, a number of letters to your predecessor in office Mr. Pickering respecting the situation of the Citizens of the U.S. trading to New Orleans, or passing thro’ it, and not having had the honor to receive any answer to most of them, I have been almost discouraged from writing any more.
Considering however that the changes which have taken place in several of the departments, may, even long before they happened, have furnished ample occupation to the Chiefs; and remembering that my duty and affection for my native Country shou’d never suffer me to see with unconcern the interests of her Citizens injured, nor her dignity unrespected, I venture Sir to offer you a few hints on the subject of those Citizens of the U.S. who navigate the Mississippi, under the Treaty, who trade to New Orleans, or who only pass thro’ it in their way from the Ohio &c. to the Atlantick States, or from these to the Natchez & upper Country.
All such, it has appeared to me, are more or less subject to inconveniencies & even oppressions, from which I think American Citizens shoud be exempt.
To begin—American Vessels bound into the Mississippi, are often delayed and endanger’d, and many have been lost, through the ignorance or negligence of the Spanish pilots, to put it upon no worse a footing. The quantities of goods however which have been lost out of different vessels, only run ashore at first, at the mouth of the River, and afterwards wrecked, woud afford grounds for placing it on a less favorable one.
These complaints I presume might be remedied, by having a small American Ship of war, stationed constantly within the mouth of the River. Such a ship might not only furnish pilots to American Vessels bound in and out, and afford assistance to stranded Ships, but wou’d moreover answer many other good purposes.
The free navigation of the Mississippi, seems clearly to imply the right of bringing in our own Vessels, and of taking them out. Yet, a very respectable American Merchant, for attempting to sound the Channel, in order to take his Vessel out, was imprisoned by order of the Spanish Governor of Louisiana!
American Vessels, as soon as they enter the River, are boarded by a Spanish officer, and required to give a particular manifest of their Cargos—To declare from whence they came, whither bound &c.
At the fort of Plaquemine, ten leagues above the mouth of the River, they are again stopt, and an other ceremony of enquiry gone through.
On their arrival at New Orleans new difficulties present themselves.
I do not speak particularly of Vessels bringing Merchandize for Sale, and carrying away the produce of Louisiana, for those its alleged by the Spanish Government are only to be looked upon as Neutrals, voluntarily submiting themselves to the laws & regulations of Spain.
But, Vessels coming to take away deposited property, its pretended, are obliged to ask permission for the purpose; are subject to have a Custom house guard put onboard them while loading, and to be searched before they Sail.
Embargos too have repeatedly been laid on American Vessels in the Mississippi, contrary to the letter as well as spirit of the Treaty between the United States and Spain.
An American Ship called the Pecan, belonging to New York, and commanded by Capt. Harrison, having lately arrived here, the Consignee was about to load her with Sugar, logwood, flour &c. and it was understood she was bound for London, or some other port in England; but, the Spanish Intendant, on a pretext that she was suspected to be a British Ship, tho’ furnished with every necessary paper to prove the contrary, woud not suffer her to load till a bond was entered into, in the Sum of $15,000 to prove in some new way that She was American property, and with condition that she shou’d not sail for England.
To this oppression the Consignee was obliged to submit, and the Ship is to go to Charleston!
Of late, the Custom house officers insisted, that no boat coming with American produce from the Ohio &c. shou’d be allowed to deposite it in New Orleans, unless they produced a passport from the Spanish fort at Baton Rouge, about forty leagues above this City; but that innovation I opposed so strenuously, that for some weeks past, they seem to have left the matter on its former footing.

My intervention on that and other occasions however, has not been unresented, as you will see hereafter.
On the arrival of boats with flour, or other produce from the Ohio, they are immediately boarded, searched, and molested by the Custom house guards. To Ship their produce onboard of such American Vessels as they find waiting for it, a permission from the Spanish Government must be obtain’d, and the Citizens of the U.S. who come down in such boats, previous to embarking onboard of American Vessels bound to the Atlantick States, are held to take and pay for passports from the Spanish Governor, which passports they exhibit at Plaquemine, before they leave the Mississippi.
Boats coming loaded with flour, having simply asked permission to sell, by way of trying the market, which they have found bad, have been obliged to pay a duty both inwards and outwards on the flour, before they have been allowed to ship it onboard an American Vessel, altho’ it had never been landed from the boats, in any part of the Spanish dominions!
Respecting the oppressions exercised on many American Citizens, and especially on Seamen, I beg leave to refer to my letters to Mr. Pickering of the 1st. march, 15 & 25 April 1800.
Other transient Citizens too are often exposed to oppressions. In case of any difference amongst themselves, they are obliged to have recourse to Magistrates, to whose laws and language they are Strangers, and who, not unfrequently, by way of rendering prompt justice to the parties, dispatch one or other of them to prison.
The case of a Gentleman named Rudge, lately here, seems particularly hard.
He came out nine or ten months ago, with a power of Attorney from a house in New York, to recover a considerable sum they claim from a Mr. Zerban, to whom they had sold & consigned goods in New York, in 1799.
Rudge, not finding Zerban in New Orleans but understanding he was at the Natchez, went thither & met him; and not receiving a satisfactory account from him, brought a Suit agst. him, and held him to bail in a considerable sum. Zerban is a native of one of the U.S. and was supposed to be a Citizen of those States when Rudge brought his Suit, since he sat, just previous thereto, as a grand Juror at Natchez.
The Suit being so brought, Zerban alleging that his papers &c. were in New Orleans, where the goods were sold, proposes to settle the matter by an arbitration there, and accordingly Arbitrators were named, and their award, if deliver’d by a certain day, was to be made a Rule of Court, (If I express myself correctly) without the suit being dismist.
The parties came then to New Orleans, where the debtor pleading that his Accounts were not ready, the Arbitrators coud not proceed to an examination of them, ’till within a few days before the time fixt for sending up their award to Natchez. At length they did meet, and then Mr. Zerban refusing to lay before them certain papers they thought necessary, they coud proceed no further in the business, the time for giving in the award elapses, and Rudge prepares to return to the Natchez, having obtained a passport for that purpose from the Marquis de Casa Calvo, the Military Governor of Louisiana.
But now mark the Sequel! Mr. Zerban presents a memorial to the Marquis, alleging that he had been held to bail in an exorbitant Sum at Natchez, which he did not justly owe to Rudge’s Constituent; and thereupon praying that Rudge may be detained in New Orleans, ’till all matters in dispute shall be finally settled between them!
Now, the plain English of this Spanish prayer is, that the suit at Natchez shou’d be dismist, and Rudge left at liberty to commence an other, if he chuses it, in New Orleans; in preference to which I shoud advise him to abandon the debt!
The Spanish Government however, very readily took the matter up, and the same Marquis who had given Mr. Rudge a passport to go to the Natchez, on Zerbans memorial countermands it; and with threats in case of disobedience, orders him to remain in New Orleans, ’till his affairs with Zerban shoud be settled. Rudge in consequence, remained some time in New Orleans, but finding himself continually harrassed by lawyers & notaries in a language he did not understand, went off privately to the Natchez.
This affair, no more than many others, wants no comment!
I had to lament that on that occasion, as well as frequently before, my situation (not having been received as Consul of the United States) prevented me from making such a representation, as might have tended to procure redress to the party aggrieved. All I coud do, was to accompany the prisoner to the Marquis, and to request in a very humble manner, that he might be permitted to pursue his journey to Natchez, which was positively refused.
This application however, respectfull as it was, joined to my representations to the officers of the Customs, respecting the boats from the Ohio, I have no doubt, procured me the haughty and humiliating letter addrest to me by the Marquis de Casa Calvo on the 30th. of april past, of which I have the honor to enclose you a copy, as well as of my answer. This last, was contemptuously returned to me unopened, because the address was in English, and accompanied by a note from the Secretary, saying, “That he return’d me my letter unopened, by order of the Military Governor, who not being an Englishman, nor I neither, he ought not to receive an official letter in any language but the Spanish”!

Now, its to be remembered, that on different occasions, I had written several official letters to the Marquis in English, which he received & answer’d very politely.
The cause of this insult must therefore be sought for, elsewhere than in his recent dislike to the English language.
To avoid any further mortification, my answer was sent in Spanish.
You will observe Sir, that the Marquis now affects to regard me as an officer of the Spanish Militia. It is true that I was formerly ordered to act as such, and did obey; but it is equally true that the Marquis has for near two years past had in his possession the original letter of his Predecessor in Office Don Francisco Bouligny, accepting in a most formal manner my resignation, and thanking me for my Services.
It is also as certain, that ever since the Marquis’ arrival in New Orleans, now near two years, he has seen me publickly wear the Uniform of the American Navy, (which has now become so offensive to him) without making the smallest objection to it; and moreover, he knows, that I did not put that Uniform on, but by the express permission of his Predecessor, signified to me in writing, by the then, and present Secretary of Government!
It is of little consequence to my Country, (however it may affect me) whether I wear a brown coat, or a blue one; but the Marquis, not content with cavilling at my dress, has, in his letter of the 30th. of April, ordered me in the most positive terms, to refrain from every Consular function; and, having no power to resist, I must obey.
Soon after this mandate was sent to me, a somewhat similar one was addrest to Mr. Hulings, the Vice Consul, forbiding him also the wearing an American uniform, and from performing any Consular Act whatever. He came instantly to know my intentions on the occasion, professing that his duty lead him to conform exactly to them. I told him, that I looked upon the orders we had received, to be so violent, so oppressive to many Citizens of the U.S. and so totally devoid of that hospitality & friendship they had a right to expect, that I thought myself bound to make an immediate representation of the matter to the Governmt. of the U.S. and wait their orders thereupon.
He exprest his entire conviction of the propriety of this resolution, and we parted.
The next day, I saw, without surprise, appear, a private Agent; who I presume was of the family of Messrs. X, Y, & Z, the Agents of Mr. Talleyrand.
That gentleman, after much circumlocution, and expressing the personal esteem the Marquis had for me, as well as his great regard for the interest of the Citizens of the U.S. &c. proceeded to inform me that he (the Marquis) had found himself under a political obligation to give the orders he had given on the 30th. of April; but, that he (the Agent) was authorised to say, if I thought proper to confine my Consular functions to giving Certificates of property, & drawing protests &c. for American Citizens, in so private a manner as that the Spanish Government might appear to be ignorant of it, I might rest assured the Marquis woud wink at it.
I answered, that I had never made any parade of the exercise of my office, the functions of which were generally of the kind he mentioned, performed in my own Counting house, and in addition to which, I had only ventured to make a few Respectful representations in favor of some of my Countrymen. That my situation in New Orleans, had never been equal to what it woud have been, even in the Havana; where tho’ the Consul is not positively accredited, his publick agency is permited, and his assistance accepted in all cases where the interest of the Citizens of the U.S. is concerned. That upon the present occasion, my duty impel’d me to appeal directly to the Government of the U.S. whose dignity I thought I shoud commit, if I acted as he proposed.
He left me therefore, and immediately went to hold out the same insidious terms to the Vice Consul, who to my astonishment appeared entirely disposed to listen to them, notwithstanding his previous promise to act entirely in conformity to my opinion!
Mr. Hulings alleged, that the interest of many Citizens of the U.S. might suffer for want of such Certificates of property &c. as we usually gave, and that several persons had advised him to continue to act. But, that ground seemed quite untenable, because such Certificates signed by two or three Merchants, woud have answerd the same purpose, and even a better, as they might have been drawn in such a manner as clearly to shew the unfriendly disposition of the Spanish Government.
I remonstrated to Mr. Hulings, that he was about to commit the dignity of the Government of the U.S. without any sufficient cause. That his conduct woud only invite new oppressions, and that, as it clearly appeared from the overtures of the Agent, the Marquis was already sensible he had gone too far, a little firmness on our parts, woud certainly in a few days procure a revocation of the orders, and place us on a more respectable footing than we had ever been. My reasons like my entreaties were in vain!
Mr. Hulings determined to act in opposition to both, for those were all I had to offer; as neither he nor I conceived I had any authority to prevent him.
He, has always taken the full fees of office for what he has done, while I have taken none at all, from which however, I do not claim any merit.

Throughout the whole of this mortifying scene, I had the satisfaction of acting directly in conformity to the advice of the Honble. Judge Bay of Charleston, who happen’d to be in N. Orleans at the time.
I have now shewn you Sir, the unenviable ground on which I stand, and how much, in a variety of cases, the property as well as liberty of many Citizens of the U.S. may depend on the will of the Governor of New Orleans. It will be for the wisdom of the Government of those States to determine what, or whether anything is necessary to be done on the occasion; as well as whether under such, or under any circumstances, the Vice Consul has a right to act without the orders, and contrary to the approbation of the Consul?
My letter has already become enormously long. Yet I must entreat your indulgence while I mention one or two matters more, which among many others, I think its necessary you shoud know.
The Estates of American Citizens dying Intestate in Louisiana, instead of going into the hands of the Consul for Audt of the heirs, are taken possession of by the Military Governor, tho’ the Civil Govr. also claims a right to dispose of such Estates.
In the article of depositing and reshiping American property, many gross abuses are practised. I shall just instance the article of Cotton.
As there is no fixt & publick place of deposite in New Orleans, every planter, or trader, coming with Cotton from the Natchez &c., reports it to the Spanish Custom house, where a note of it remains, and is called the deposite of A B, let us say. But the Cotton is transported to whatever warehouse the owner pleases. Now, instead of 100 bales which A B really had, he reports 150; and when he wants to ship Cotton, he has only to send a note to the Custom house, saying, that from the deposite of A B, 150 bales of American Cotton are shipt onboard the Ship C D, tho’ 50 of them are really Spanish.
Large quantities of Cotton, the growth of Louisiana, are reported too at the Custom house, as coming from the Mississippi Territory—and lastly, there are people, who in concert with some of the under Clerks of the Custom house, find means of clearing out as many bales of Spanish Cotton as they please, calling it American, on the Shipper paying about 131½ Cents ⅌ bale.
Thus, almost all the Cotton of Louisiana, and the quantity is very considerable, goes into the Atlantick States free of duty.
When the government of the U.S. considers the vast encreasing intercourse between their Citizens and the subjects of Spain in Louisiana, they cannot, I think, doubt a moment, about the necessity of having some person to represent them here. What the abilities, reputation, and zeal of that person for their interests shoud be, it will be for them to determine.
It appears to me, that if ever a Consul is established in New Orleans, not only a particular convention with Spain, but a particular law of the U.S. will be necessary for his government; and for that of those Citizens who may have any business with him. A law clearly defining his powers, & pointing out which of the Citizens of those States shall from obligation apply and report to him on their arrival and departure; for if such applications & reports are to depend on the Courtesy of the Spanish Government, or on the will & pleasure of those who ought to make them, the Consul will always be a Cypher, and the Rights and interests of Americans be trampled on. With the most perfect respect, I have the honor to be Sir Your Most Obedient & Most huml. Servt.
Evan Jones Consul of the U.S.
 

   
   RC and enclosures (DNA: RG 59, CD, New Orleans, vol. 1). RC addressed to Marshall “or Secretary of State for the time being”; docketed by Wagner as received 20 Aug. On JM’s receipt of an earlier version of this letter, see n. 5. Enclosures 4 pp. First enclosure in Spanish. For second enclosure, see n. 6.



   
   Article 4 of the Pinckney treaty contained the Spanish king’s promise that navigation of the Mississippi “in its whole breadth from its source to the Ocean shall be free only to his Subjects, and the Citizens of the United States, unless he should extend this privilege to the Subjects of other Powers by special convention” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:321–22).



   
   Despite the objection of Hũlings in 1798, then-governor Gayoso de Lemos maintained that American vessels on the lower Mississippi required Spanish pilots and that American captains could take soundings in the river only when one bank was a U.S. possession (“Despatches from New Orleans,” American Historical Review, 32 [1926–27]: 809 n. 30).



   
   Article 7 stipulated that the persons, property, or vessels of one party to the agreement would “not be liable to any embargo or detention on the part of the other” (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:323).



   
   By article 22 of the 1795 treaty with Spain, Americans were permitted “for the space of three years from this time to deposit their merchandise and effects in the Port of New Orleans, and to export them from thence without paying any other duty than a fair price for the hire of the stores, and his Majesty promises either to continue this permission if he finds during that time that it is not prejudicial to the interests of Spain, or if he should not agree to continue it there, he will assign to them on another part of the banks of the Mississippi an equivalent establishment” (ibid., 2:337).



   
   Most of what Jones wrote to this point he earlier had communicated to the governor of Mississippi Territory, who carried the letter to Washington. Jefferson docketed it as received 1 June and marked it “referred to the Secretary of state for consideration” (Jones to Winthrop Sargent, 18 Apr. 1801 [DNA: RG 59, CD, New Orleans, vol. 1]).



   
   Dated 1 May, Jones’s reply to Casa Calvo’s 30 Apr. letter stated that both duty and inclination led him “strongly to avoid every occasion of incurring any blame, from His Majesty, or from him who represents his person.”



   
   Charleston Federalist Elihu Hall Bay was an associate judge and compiler of state court reports from 1791 until his death in 1838 (O’Neall, Bench and Bar of South Carolina, 1:53–65).



   
   Evan Jones, born and raised in colonial New York, was a planter in West Florida after 1775 and became a Spanish subject with the fall of Mobile. By 1789 he had moved to Louisiana and there agreed to serve as a militia officer under the Spanish Jones resigned after Adams in May 1799 named him consul in New Orleans, but in 1801 his citizenship remained uncertain because he had not undergone the prescribed American naturalization process (“Despatches from New Orleans,” American Historical Review, 32:805–6, 812 n. 32).


